Citation Nr: 9924313	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision in 
which the RO denied a rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The veteran appealed and 
was afforded a hearing at the RO in September 1998.  In a 
January 1999 decision, the hearing officer granted an 
increased 50 percent rating; the 50 percent rating was 
implemented by the RO in a January 1999 Supplemental 
Statement of the Case (SSOC).



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is shown to be productive of severe 
social and industrial impairment.



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Pursuant to the criteria for evaluating PTSD, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996, a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  When there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships, a 70 percent rating is warranted.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996.

Following a review of the complete claims folder, the Board 
finds that the veteran meets the criteria for a 70 percent 
rating.  VA outpatient treatment records dated in July 1998 
contain statements that the veteran's PTSD had resulted in 
considerable to severe impairment.  Records from August 1998 
showed that the veteran's PTSD was stable and that he was 
employed.  In October 1998, the veteran was noted to have 
continuing problems with road rage, poor sleep pattern, 
nightmares, intrusive thoughts and suicidal/homicidal 
thoughts.  Recorded clinical data indicated that he was 
easily provoked.  The clinical records document near 
continuous panic and depression which was noted to affect the 
veteran's ability to function independently, appropriately or 
effectively; an inability to establish and maintain effective 
relationships; deficiencies in most areas including work, 
family, relationships, judgment thinking, and mood.  The 
veteran's psychologist indicated that his current global 
assessment of functioning (GAF) score was 45 to 41, 
indicative of serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job.).

At his RO hearing in September 1998, the veteran testified 
that he had difficulty sleeping, nightmares, flashbacks, 
panic attacks, irritability and anger.  He said that he had 
crying spells for up to thirty-five minutes at a time.  He 
reported difficulty with people at work and said that he 
socialized with his children and with one friend, but 
otherwise kept to himself.  The veteran is currently working 
as a truck driver.  He does not take any medication when 
driving due to side affects.

In a September 1998 statement, the veteran's treating VA 
psychologist indicated that the veteran was severely disabled 
due to his service-connected PTSD.  It was noted that the 
veteran was inflexible and inefficient with reduced 
persistence and pace.  His behavior and emotions were 
indicated to be unreliable and unpredictable.  Anger and 
anxiety have resulted in homicidal and suicidal thoughts.  
The VA psychologist questioned how much longer the veteran 
would be able to work due to his exacerbated PTSD symptoms 
including daily depressed mood, sleeplessness, nightmares, 
flashbacks, severe anxiety periods almost daily, anger, 
irritability and a marked indifference to normal daily 
activities.

At a VA examination in October 1998, the veteran described 
feeling as though the world was closing in on him.  He 
described significant difficulties with stress at work and 
reported running someone off the road after they had cut him 
off.  The veteran reported disturbed sleep with nightmares 
and dreams.  He reported an inability to be around crowds or 
have anyone standing behind him.  The veteran was reportedly 
alert and oriented.  His mood was depressed with an angry 
affect.  Speech was somewhat rapid at times and there was 
some psychomotor agitation.  Thought content was devoid of 
any auditory or visual hallucinations.  There was significant 
paranoia of others along with homicidal and suicidal 
ideations.  The diagnostic impression was PTSD and alcohol 
dependence with a GAF score of 48, indicative of serious 
symptoms.  The examiner commented that the veteran's PTSD 
symptoms were being made worse by his significant alcoholism.  
His social and industrial adaptability were noted to be 
severely impaired, but due, in part, to his alcoholism.  The 
overall disability due to PTSD was indicated to be 
considerable to severe.

In summary, the findings of the VA physician in September 
1998 are compatible with the criteria for a 70 percent 
evaluation.  The VA examiner clearly stated that the 
veteran's PTSD has left him severely disabled.  With 
consideration of all pertinent evidence, including the 
findings on the October 1998 VA examination as well as the 
September 1998 medical opinion from the veteran's treating VA 
psychologist, the Board concludes that his inability to 
establish and maintain effective relationships warrants a 70 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's PTSD does not warrant a 100 percent rating 
because he has not been shown to have total occupational and 
social impairment as described in the new rating criteria 
effective November 7, 1996, with the associated symptoms 
described above.  The veteran has continued to work as a 
trucker.  While there is documentation in the claims folder 
suggesting that the veteran has experienced some difficulties 
with respect to his work habits and his interaction with 
fellow employees, he remains employed.  There has been no 
showing that the veteran is completely unable to engage in 
work activity due to his PTSD. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.


ORDER

An 70 percent rating for PTSD is granted, subject to laws and 
regulations governing the payment of monetary awards.


		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals

 

